Citation Nr: 9902710	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-34 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for skin disability, 
fatigue, diarrhea, aching joints, and memory loss, as due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served in the Michigan Army National Guard; he 
served on active duty from April 21, 1982, to August 19, 
1982, and from January 7, 1991, to May 28, 1991.  This case 
came before the Board of Veterans' Appeals (Board) on appeal 
of May 1996 and April 1997 rating decisions of the Department 
of Veterans Affairs (VA)  Regional Office (RO) in Detroit, 
Michigan.  Service connection has already been granted for 
low back disability so service connection for low back 
disability is not at issue in this appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's claim for service connection 
for multiple disabilities due to undiagnosed illness has been 
obtained by the RO. 

2.  The veterans claimed skin disability, fatigue, diarrhea, 
aching joints, and memory loss are either due to diagnosed 
disorders or have not been compensably manifested. 


CONCLUSION OF LAW

Skin disability, fatigue, diarrhea, aching joints, and memory 
loss due to undiagnosed illness were not incurred in or 
aggravated by service, and their incurrence in active duty 
may not be presumed.  38 U.S.C.A. §§ 1110, 1117, 5107(a) 
(West 1991); 38 C.F.R. § 3.317 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for service 
connection for multiple disabilities due to undiagnosed 
illness is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the Board finds that he has presented a 
claim that is plausible.  The Board is also satisfied that 
all relevant facts have been properly developed with respect 
to this issue and that no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
statute.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

38 C.F.R. § 3.317 provides that, except as provided in 
paragraph (c) of this section, VA shall pay compensation in 
accordance with Chapter 11 of Title 38, United States Code, 
to a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of this 
section, provided that such disability:

(1) became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within the presumptive period; and (ii) by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis (emphasis added).

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6- month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from Part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:

(1) fatigue (2) signs or symptoms involving skin (3) headache 
(4) muscle pain (5) joint pain (6) neurologic signs or 
symptoms (7) neuropsychological signs or symptoms (8) signs 
or symptoms involving the respiratory system (upper or lower) 
(9) sleep disturbances (10) gastrointestinal signs or 
symptoms (11) cardiovascular signs or symptoms (12) abnormal 
weight loss (13) menstrual disorders.

(c) Compensation shall not be paid under this section: (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.

The veteran has contended, including at his personal hearing 
at the RO in February 1998, that service connection is 
warranted for skin disability, fatigue, diarrhea, aching 
joints, and memory loss because these problems began either 
during Desert Storm or soon thereafter.  The veterans wife 
also testified at the February 1998 RO hearing in support of 
the veterans claim.

The veterans service medical records do not contain any 
relevant complaints or abnormal findings.  On his April 1991 
medical history report, the veteran indicated that he did not 
have a skin disability, shortness of breath, stomach or 
intestinal trouble, joint deformity, or memory loss.  He 
noted on a medical evaluation questionnaire dated in April 
1991 that he did not have fatigue or diarrhea and that he did 
not believe that he had been exposed to chemical or germ 
warfare during Desert Storm.

The veterans file contains VA outpatient records beginning 
in May 1991, VA examination reports beginning in June 1991, 
an October 1992 statement from Lawrence S. Lackey, M.D., and 
a May 1995 statement from Patrick H. Lehan, M.D.  The veteran 
complained of a groin rash beginning in June 1993 and of 
joint pain and memory loss on VA examination in March 1996.  
Tinea cruris was diagnosed in June 1993 and on a number of 
occasions thereafter, with intertrigo also diagnosed in 1993 
and on VA skin examination in December 1995.  It was noted on 
VA examination in March 1996 that no memory loss was found 
and that the veterans joint pain was due to osteoarthritis 
of the spine and right ankle.

Initially, it is noted that there was no complaint or finding 
of pertinent disability during active duty.  The above 
clinical evidence also reveals that despite the veterans 
contentions that he has multiple disabilities due to 
undiagnosed illness since soon after service, his complaints 
are either due to diagnosed disorders or are not current 
disabilities shown to a degree of at least 10 percent.  His 
skin problem is due to tinea or intertrigo, his joint pain is 
due to arthritis, and there is no clinical evidence of memory 
loss; there is no objective evidence of a chronic disability 
due to diarrhea or fatigue.  Therefore, service connection 
for skin disability, fatigue, diarrhea, aching joints, and 
memory loss due to undiagnosed illness is not warranted.









ORDER

Service connection for skin disability, fatigue, diarrhea, 
aching joints, and memory loss, due to undiagnosed illness is 
denied.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
